NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 ROXANA DEL CARMEN SANCHEZ DE                    No.    14-73499
 PORTILLO,
                                                 Agency No. A099-534-118
                  Petitioner,

   v.                                            MEMORANDUM *

 JEFF B. SESSIONS, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Roxana Del Carmen Sanchez de Portillo, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) decision denying her

application for withholding of removal and protection under the Convention



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Silaya v. Mukasey,

524 F.3d 1066, 1070 (9th Cir. 2008). We dismiss in part and deny in part the

petition for review.

      We lack jurisdiction to consider Sanchez de Portillo’s challenges to the IJ’s

denial of her withholding of removal claim because she failed to exhaust this issue

on appeal to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004). Thus, we dismiss the petition for review as to Sanchez de Portillo’s

withholding of removal claim.

      Substantial evidence supports the BIA’s denial of CAT relief because

Sanchez de Portillo failed to demonstrate it is more likely than not she would be

tortured by the government of Salvador, or with its consent or acquiescence, if

returned. See 8 C.F.R. § 1208.16(c)(2); Silaya, 524 F.3d at 1073. We reject her

contention that the BIA failed to consider evidence. Thus, we deny the petition for

review as to Sanchez de Portillo’s CAT claim.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         2                                    14-73499